 Case 13-40462          Doc 115       Filed 07/17/19 Entered 07/17/19 15:15:25       Desc Main
                                       Document     Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                      Case No. 1:13-bk-40462


 GEORGE ANDREW FLOYD                                  Chapter 13


                                                      Honorable Timothy A. Barnes
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

          Mr. Glen A. Messina
          PHH Mortgage Services
          3000 Leadenhall Road
          Mount Laurel, New Jersey 08054

        PLEASE TAKE NOTICE that on August 8, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable Timothy A. Barnes at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 744, Chicago, Illinois 60604 and will then and
there present DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE, a copy of which is
hereby served upon you.

                                                            /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                            mbadwan@sulaimanlaw.com
                  Case
Label Matrix for local    13-40462
                       noticing          Doc 115U.S.Filed  07/17/19
                                                     Bank National        Entered
                                                                   Association,       07/17/19
                                                                                as Trustee f   15:15:25       DescN.A.
                                                                                                 WELLS FARGO BANK,  Main
0752-1                                               Document           Page
                                                Codilis and Associates, P.C.    2  of 6          PO Box 10438
Case 13-40462                                     15W030 North Frontage Road, Suite 100          Des Moines, IA 50306-0438
Northern District of Illinois                     Burr Ridge, IL 60527-6921
Eastern Division
Wed Jul 17 14:23:52 CDT 2019
U.S. Bankruptcy Court                             ALTAIR OH XIII, LLC                            Capital One, N.A. *
Eastern Division                                  C O WEINSTEIN,PINSON AND RILEY, PS             c/o American Infosource
219 S Dearborn                                    2001 WESTERN AVENUE, STE 400                   P.O Box 54529
7th Floor                                         SEATTLE, WA 98121-3132                         Oklahoma City, OK 73154-1529
Chicago, IL 60604-1702

Chicago FIre Officers’ Association                Chicago Fire Officers CU                       Chicago Firefighters Credit
Credit Union                                      10231 S Western                                6230 S. Central Avenue
1800 S Halsted Street                             Chicago IL 60643-1917                          Chicago, IL 60638-4544
Chicago, IL 60608-3415


Chicago Firemans Assn Credit Union                Cook County Treasurer’s Office                 Credit One Bank
2453 S Archer                                     118 North Clark Street, Room 112               585 Pilot Rd
Chicago IL 60616-2169                             Chicago, IL 60602-1590                         Las Vegas, NV 89119-3619



Daliah Gorce                                      Department of the Treasury                     Equifax Information Services, LLC
11426 S. Carpenter                                Internal Revenue Service                       1550 Peachtree Street NW
Chicago, IL 60643                                 Po Box 7346                                    Atlanta, GA 30309-2468
                                                  Philadelphia, PA 19101-7346


Experian Information Solutions, Inc.              IL Dept of Healthcare & Family Services        IL Dept of Healthcare & Family Services
475 Anton Boulevard                               32 W. Randolph, 10th Floor                     Division of Child Support Services
Costa Mesa, CA 92626-7037                         Chicago, IL 60601-3501                         PO Box 19152
                                                                                                 Springfield, IL 62794-9152


IL Dept of Healthcare and Family Services/MR      Illinois Bell Telephone Company                (p)INTERNAL REVENUE SERVICE
P O Box 19405                                     % AT&T Services, Inc                           CENTRALIZED INSOLVENCY OPERATIONS
Springfield, IL 62794-9405                        Karen Cavagnaro, Paralegal                     PO BOX 7346
                                                  One AT&T Way, Room 3A104                       PHILADELPHIA PA 19101-7346
                                                  Bedminster, NJ 07921-2693

LVNV Funding, LLC its successors and assigns      Michelle Burtley                               Ocwen Loan
assignee of FNBM, LLC                             5830 S. Wabash                                 1661 Worthington Road, Suite 100
Resurgent Capital Services                        Chicago, IL 60637-1108                         West Palm Beach, FL 33409-6493
PO Box 10587
Greenville, SC 29603-0587

Ocwen Loan Servicing                              Ocwen Mortgage                                 Shika Brant
3451 Hammond Avenue                               Attn: Bankruptcy                               5830 S. Wabash
Waterloo, IA 50702-5345                           P.O. Box 24738                                 Chicago, IL 60637-1108
                                                  West Palm Beach, FL 33416-4738


Shmeaka Mickles                                   Trans Union LLC                                U.S. Bank National Association, as Trustee
5830 S. Wabash                                    1561 E. Orangethorpe Avenue                    c/o Codilis & Associates, P.C.
Chicago, IL 60637-1108                            Fullerton, CA 92831-5210                       15W030 N. Frontage Road, Suite 100
                                                                                                 Burr Ridge, IL 60527-6921
Wells Fargo Bank NACase 13-40462         Doc 115Wells
                                                   Filed
                                                      Fargo07/17/19
                                                            Financial BankEntered 07/17/19 15:15:25      Desc Main
                                                                                             Charles L. Magerski
PO Box 10438                                          Document
                                                4137 121st Street       Page  3 of 6         Sulaiman Law Group, LTD
Des Moines IA 50306-0438                             Urbandale, IA 50323-2310                             900 Jorie Boulevard
                                                                                                          Suite 150
                                                                                                          Oak Brook, IL 60523-3810

George Andrew Floyd                                  Joseph S Davidson                                    Marilyn O Marshall
5937 S. Wolcott                                      Sulaiman Law Group, Ltd.                             224 South Michigan Ste 800
Chicago, IL 60636-1606                               2500 S. Highland Ave                                 Chicago, IL 60604-2503
                                                     Suite 200
                                                     Lombard, IL 60148-7103

Mohammed O Badwan                                    Patrick S Layng
Sulaiman Law Group, LTD                              Office of the U.S. Trustee, Region 11
2500 S. Highland Ave                                 219 S Dearborn St
Suite 200                                            Room 873
Lombard, IL 60148-7103                               Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             End of Label Matrix
P.O. Box 802503                                      Mailable recipients    37
Cincinnati, OH 45280                                 Bypassed recipients     0
                                                     Total                  37
 Case 13-40462      Doc 115     Filed 07/17/19 Entered 07/17/19 15:15:25            Desc Main
                                 Document     Page 4 of 6


                               CERTIFICATE OF SERVICE

       I, Joseph Scott Davidson, an attorney, hereby certify that on July 17, 2019, DEBTOR’S
MOTION TO REOPEN CHAPTER 13 CASE was filed with the Clerk of the Court of the
United States Bankruptcy Court for the Northern District of Illinois by using the CM/ECF system.
I have mailed this document by United States Postal Service Certified Mail, postage prepaid to:

Mr. Glen A. Messina
PHH Mortgage Services
3000 Leadenhall Road
Mount Laurel, New Jersey 08054

                                                           /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com
 Case 13-40462        Doc 115    Filed 07/17/19 Entered 07/17/19 15:15:25            Desc Main
                                  Document     Page 5 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                     Case No. 1:13-bk-40462


 GEORGE ANDREW FLOYD                                 Chapter 13


                                                     Honorable Timothy A. Barnes
                                 Debtor(s)

                  DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE

          GEORGE ANDREW FLOYD (“Debtor”), through counsel, SULAIMAN LAW GROUP,

LTD., pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure,

moves to reopen his Chapter 13 case to enforce terms of the Order Confirming Plan, and in support

thereof, states as follows:

          1.   A petition under Chapter 13 was filed on October 15, 2013.

          2.   A plan was confirmed on October 27, 2014.

          3.   The bankruptcy case closed with discharge on March 12, 2019.

          4.   Debtor requests that this court enter an order reopening this bankruptcy case

pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure to

enforce as well as seek contempt of Debtor’s confirmed Chapter 13 plan.

DATED: July 17, 2019                                       Respectfully submitted,

                                                           GEORGE ANDREW FLOYD

                                                           By: /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
Case 13-40462   Doc 115   Filed 07/17/19 Entered 07/17/19 15:15:25   Desc Main
                           Document     Page 6 of 6


                                                Suite 200
                                                Lombard, Illinois 60148
                                                +1 630-575-8181
                                                jdavidson@sulaimanlaw.com
                                                mbadwan@sulaimanlaw.com
